SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 23, 2013 MERIDIAN BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Ohio 0-14902 31-0888197 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No. ) 3471 River Hills Drive, Cincinnati, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (513) 271-3700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On January 23, 2013, the Company issued a press release announcing its financial results for the fiscal quarter ended December 31, 2012.A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. Item 5.07Submission of Matters to a Vote of Security Holders. The following matters were submitted to a vote of shareholders at the Company's Annual Meeting of Shareholders, which was held on January 23, 2013: (a)Votes regarding the election of five directors: Name For Withheld Broker Non-Votes James M. Anderson John A. Kraeutler William J. Motto David C. Phillips Robert J. Ready 2,132,982 (b)Advisory Votes regarding named executive officer compensation: For Against Abstain Broker Non-Votes 27,705,785 5,881,588 625,851 (c)Votes regarding the ratification of the Audit Committee’s appointment of Grant Thornton LLP as Meridian’s Independent Registered Public Accounting Firm for fiscal 2013: For Against Abstain Item 9.01Financial Statements and Exhibits. (d)Exhibits Press Release dated January 23, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MERIDIAN BIOSCIENCE, INC. Date: January 24, 2013 By: /s/ Melissa A. Lueke Melissa A. Lueke Executive Vice President and Chief Financial Officer (Principal Accounting Officer)
